IN THE SUPREME COURT OF THE STATE OF NEVADA




                JAMAL SNEED,                                           No. 84507
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                    FILE
                CLARK; AND THE HONORABLE
                TIERRA DANIELLE JONES, DISTRICT                             APR 2 8 2022
                JUDGE,                                                   EUZABETH A. BROWN
                                                                       CLER.KF SUPREME COURT
                Respondents,                                           BY      qt
                                                                             DEPUTY CLERK
                  and
                THE STATE OF NEVADA,
                Real Party in Interest.


                                      ORDER DENYING PETITION


                            This petition for a writ of a mandamus challenges a district
                court order denying a pretrial petition for a writ of habeas corpus in which
                petitioner alleged that a witness gave speculative testimony as to the value
                of allegedly stolen goods at the preliminary hearing, which was insufficient
                to support a charge of grand larceny.
                            We conclude that our intervention by extraordinary relief is not
                warranted because our review of pretrial probable cause determinations is
                generally disfavored, see Kusstnan v. Eighth Judicial Dist. Court, 96 Nev.
                544, 545-46, 612 P.2d 679, 680 (1980); see also Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) ("Petitioners carry the
                burden of demonstrating that extraordinary relief is warranted."); Smith v.

SUPREME COURT
     OF
   NEVADA

(0) 19-17A
                     Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991)
                     (providing that writ relief is purely discretionary). Accordingly, we
                                   ORDER the petition DENIED.'




                                               Parraguirre


                                                 , j.                                        ,J
                     Hardesty                                     Stiglich



                     cc:     Hon. Tierra Danielle Jones, District Judge
                             Clark County Public Defender
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




                             'Petitioner's motion for stay filed April 6, 2022 is therefore denied as
SUPREME COURT
                     moot.
        OF
     NEVADA


(0) 1947A    4634.
                                                             2